IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-484-CR


MICHAEL RAY VIRES,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 92-205-K26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from a judgment of conviction for indecency with a child. 
Punishment was assessed at confinement for ten (10) years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


Before Justices Jones, B. A. Smith and Onion*
Dismissed on Appellant's Motion
Filed:  November 24, 1993
Do Not Publish

*	Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1988).